DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 6/29/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Rakesha Guduru (Bionano Electronics: Magneto-Electric Nanoparticles for Drug Delivery, Brain Stimulation and Imaging Applications, 2013, Florida International University, FIU Digital Commons, FIU Electronic These and Dissertations) in view of Flynn et al (US 8,118,754 hereafter Flynn).
Guduru discloses a system comprising magneto-electric nano-particles and apparatus for injecting the nanoparticles into tissue and a apparatus that applies a magnetic field to the particles, which generates an electric field from the nanoparticles (page 112-113).  The particles can be injected into tissues like the brain and do not comprise active agent designed for killing cells or tissue (page 118-121). The system comprises a magnetic coil that can deliver the external magnetic field (page 112).
While the reference discloses  system for injecting magnetic nanoparticles into the body, the reference is silent to the specifics of the needle such as shape. 
Flynn discloses a system for the delivery of magnetic nanoparticles to the body using a magnetic needle with a guidewire (abstract. Figure 3). The magnetic needle structure further comprises an electromagnet and guide wire (Figure 2, 6). The magnetic needle is used to apply superparamagnetic nanoparticles solid tumors through a central opening (col. 6, lin. 25-31). After injection, other surrounding tissues are unaffected by the magnetic particles, while exhibiting their own ferromagnetism when they are exposed to a sufficiently large magnetic field (col. 6, lin. 45-60). External magnetic coils can be applied to concentrate the nanoparticles at the tumor site once they are delivered (col. 9, lin. 35-45).  It would have been obvious to combine the magnetic needle of the Flynn into to the system of Guduru as they solve similar problems. 
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable system for injecting magnetic nanoparticles into the body.  It would have been obvious to inject the particles of Guduru using the apparatus of Flynn as they solve the same problem. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618